DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is related to ratio of carbon to ceramic material and should not have unit(wt%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi Suzuki et al (U. S. Patent Application: 2005/0064289, here after Suzuki), further in view of Jun Kawaji et al (U. S. Patent Application: 2015/0044575, here after Kawaji).
Claim 1 is rejected. Suzuki teaches an all solid battery comprising:
a solid electrolyte layer of which a main component is a ceramic solid electrolyte [0094];
a first electrode layer that is provided on a first main face of the solid electrolyte layer and includes an active material; and
a second electrode layer that is provided on a second main face of the solid electrolyte layer and includes an active material [fig. 1, 0020],
wherein at least one of the first electrode layer and the second electrode layer includes an aggregate of carbon particles (conductive agent or conductive additive) [0020, 0168] and a cavity, wherein the aggregate demarcates at least a part of the cavity [fig. 20]. Suzuki teaches the solid electrolyte is ceramic [0094], but does not teach the ceramic is an oxide ceramic. Kawaji teaches all-solid batteries have oxide based ceramic electrolyte have excellent thermal durability and safe electrolyte [0013]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have all-solid battery as Kawaji teach where the ceramic electrolyte is oxide-based electrolyte, because it has excellent thermal durability and safe electrolyte.
Claim 2 is rejected. Kawaji teaches an aggregation diameter of the aggregate is 0.5 um or more and 50 um or less [fig. 20 compare the size of active particles (5-20 um) to aggregate or plurality of conducive additives)].
Claim 3 is rejected as Kawaji teaches active material in composition is 5-20 um (for example 10 um), therefore from fig. 20 it is obvious a diameter of the cavity is about 1-2 um.
Claim 4 is rejected as Kawaji teaches an area ratio of the cavity in the aggregate is 10 % or more and 80 % or less [fig. 20].


    PNG
    media_image1.png
    529
    633
    media_image1.png
    Greyscale
Fig. 20

Claim 5 is rejected.  Kawaji teaches a weight of the carbon particles with respect to a ceramic component (ceramic active material) [0032] in the at least one of the first electrode layer and the second electrode layer is 5.2% [0230].
Claim 7 is rejected as Fig. 20 of Kawaji shows a ratio of a total area of the aggregate with respect to composite particles (also in a whole of the electrode layer) in the at least one of the first electrode layer and the second electrode layer is 15 % (and less than 60 %) [fig. 20].

Claim 8 is rejected as Kawaji teaches the aggregate surrounds the cavity [fig. 20].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tadashi Suzuki et al (U. S. Patent Application: 2005/0064289, here after Suzuki), Jun Kawaji et al (U. S. Patent Application: 2015/0044575, here after Kawaji), further in view of Hiroaki Mochizuki et al (U. S. Patent Application: 2018/0090748, here after Mochizuki).
Claim 6 is rejected. Kawaji teaches the conductive additive (agent) is carbon black [0168], but does not each the have a primary particle average diameter of 15 nm or more and 90 nm or less. Mochizuki teaches an all-solid-state battery [0002] with an electrode comprising conductive additives of carbon black with(primary) particle size of 100 um [0077, 0016], and specific surface area of 50 m2/g [0013].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have all-solid battery as Kawaji and Hiroaki teach, where the conductive additive (carbon black) has particle size and specific surface area based on Mochizuki teaches, because it is suitable conductive additive for making all-solid-state battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712